Title: To Alexander Hamilton from Daniel Jackson, 4 November 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Watertown 4th. Nov. 1799.
          
          I have received yours of the 23rd. Ulto., and am unable to answer it in full untill I receive information from Newport.
          I sent your orders of the 6th. October to Newport the 10th. to Major L. Tousard and Capt. William Littlefield, and I wrote a letter to Capt. Amos Stoddard who marched the 9th. from Fort Independence for Newport, and gave directions that if he should be detained by bad weather, to send an Officer forward and take charge of part of his Company that was left by Lieut. Leonard, and release Capt. Littlefield and Company, and take charge of Fort Wolcot untill he should arrive, and on receiving your orders of the 6th. the second time, I wrote as follows, to Major Tousard.
          Sir—I received of the 21st. Inst. enclosing a General Order respecting Furloughs, and I have this day received a nother order of the 6th. of October from Major General A. Hamilton respecting the removeal of Capt. Littlefields Company to Fort Jay on Governors Island
          I presume there must have been some mistake by these orders being sent the second time. I wrote you on the 10th. Inst. enclosing you a Copy of the same orders, and for fear you should have been absent from Newport I sent directions to Capt Littlefield at the same time—mentioning that if you should be at Newport he must take your orders for his guide, and I presume before this reaches you Capt Littlefield and Company must have marched for that place.
          Capt. Stoddard and Company arrived at Fort Wolcot the 17th., and I am informed Capt Littlefield and Company left that place the 24th., the reason of the delay I am unable to make you acquainted with at present, but shall not fail to do it as soon as possible.
          I have been disapointed of haveing my Quarters at Newport so soon as I expected, but in 10 days I have a positive assurance they will be ready, and I shall be there by that time.
          I am Sir your humble Sert.
          
            Daniel Jackson
          
          General A. Hamilton New York
        